 In the Matter Of CITY NATIONAL- BANK AND TRUST COMPANY OF CHI-CAGO, AND CITY NATIONAL, SAFE DEPOSIT COMPANY, ITS WIIOLLY-OWNED SUBSIDIARY,andPROTECTIVE SERVICE E,IMPLOYEES' UNION OFCHICAGO, LOCAL 240, AFFILIATED WITH BUILDING SERVICE EMPLOYEES'INTERNATIONAL UNION (A. F. OF L.)Case No. 13-C--2682.-Decided February 16, 1948Mr. Herman J. DeKoven,for the Board.PopecCBallard, by Messrs. Ernest S. Ballard, T. C. Kamnnh,otz,anctHenry M. Thullen,all of Chicago, Ill., for the respondents.Daniel D. Carmell,byMr. Lester Asher,of Chicago, Ill., for theUnion.DECISIONANDORDEROn May 9, 1947, Trial Examiner James R. Hemingway issued hisIntermediate Report in the above-entitled proceeding, finding that therespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the respondents andcounsel for the Board filed exceptions and supporting briefs.Therespondents also requested oral argument.Subsequently, on September 22, 1947, the respondents moved to setaside the Intermediate Report and to dismiss the complaint, on theground that the Labor Management Relations Act of 1947 made theissuance of any order in this case unlawful.The Union filed an answerto this motion, and the respondents later filed a reply brief.Both theUnion and the respondents have requested oral argument on the mo-tion.For the reasons stated hereinafter, the respondents' motion todismiss the complaint is hereby granted.The requests for oral argu-ment are denied, as the record and the briefs, in our opinion, adequatelypresent the issues and the positions of the parties.The Board has considered the Intermediate Report, the exceptions,the briefs, the motion papers, and the entire record in the case, andhereby adopts the findings and conclusions, but not the recommenda-tions, of the Trial Examiner.76N L R B., No 31213 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe agree with the Trial Examiner that the respondents are en-gaged in commerce within the meaning of the Act, thata single unitcovering the employees of both companies is appropriate, and thatthe respondents' refusal to bargain with the Union was unlawful.However, since the issuance of the Intermediate Report herein, theAct has been amended by the Labor Management Relations Act,1947, to provide that "no labor organization shall be certified as therepresentative of employees in a bargaining unit of guards if suchorganization admits to membership, or is affiliated directly or in-directly with an organization which admits to membership,employeesother than guards." 1The unit which the Union seeks to representcomprises guards.The Union is an affiliate of an organization whichadmits employees other than guards into membership.Accordingly,in view of the amendments to the Act and the Union's affiliation,we do not believe that an order should be made in this case requiringthe respondents to bargain on the basis of a certification issued onJuly 26, 1943.2As the case involves only a refusal to bargain, weshall dismiss the complaint.3ORDERIT IS HEREBY ORDERED that the complaint against the respondents,City National Bank and Trust Company of Chicago, and City NationalSafe Deposit Company, its wholly-owned subsidiary, Chicago, Illinois,be, and it hereby is, dismissed.MEMBERSHOUSTON and GRAY took no part in the, consideration ofthe above Decision and Order.INTERMEDIATE REE'ORTMr. Herman J. DeKoven,for the Board.Messrs. Pope & Ballard,byMessrs. FinestS Ballard, 1'. C. Kaminholz, andHenry M. Thullen,of Chicago, Ill., for the Respondents.STATEMENTOF THE CASEUpon a second amended charge duly filed in February 10, 1947,'° by ProtectiveService Employees'Union of Chicago,Local 240, affiliated with Building ServiceISection 9(b) (3) of the amended Act.2N L R B v Jones&Laughlin Steel Corporation,21 L R.R. M 2145,decided December9, 1947 (C. C A. 6);N L. R Bv Atkins if Co , decided September 25, 1947, 165 F (2d)659 (C C A 7).,The Trial Examiner found that the respondents had violated Section 8(1) by uni-laterally granting wage increasesThe respondents excepted to this finding on the groundthat the complaint had alleged only that this conduct was violative of Section 8 (5). It isobvious, however,that,whether a violation of Section 8 (1) or of Section 8 (5), the grava-men in either case is non-recognition of the Unionis The original charge was filed on October 23, 1945,and the first amended charge onDecember 19, 1945.The latter was the first to charge a ietusal to baigain CITY NATIONAL BANK AND TRUST COMPANY OF CHICAGO 215Employees' International Union (A. F of L ), herein called the Union, theNational Labor Relations Board, herein called the Board, by its Regional Directorfor the Thirteenth Region (Chicago, Illinois), issued its complaint dated February17, 1947, against City National Bank and Trust Company of Chicago, and CityNational Safe Deposit Company, its wholly-owned subsidiary, herein jointlycalled the Respondents (except when referred to individually, when they arecalled the Bank and the Safe Deposit Co., respectively), alleging that theRespondents had engaged in and were engaging in unfair labor practices withinthe meaning of Section 8 (1) and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complainttogether with notice of hearing thereon were duly served upon the Respondentsand the Union.With respect to the unfair labor practices, the complaint alleged in substancethat since about August 9, 1943, the Respondents had failed and refused, uponthe Union's request, to bargain collectively with the Union although the Unionhad on July 26, 1943, been certified by the Board as the exclusive representativeof all the employees in an appropriate unit; that since July 26, 1943, theRespondents had unilaterally granted wage increases ; and that on about March31, 1944, the Safe Deposit Co. unilaterally made application to the National WarLabor Board for approval of increases in salary ranges of employees in the unitwithout giving the Union an opportunity to bargain thereon.The Bank and the Safe Deposit Co. filed separate but parallel answers denyingthat the Safe Deposit Co. was subject to the Board's jurisdiction, denying thatthe unit previously found by the Board to be appropriate was appropriate, andalleging that the Board's determination thereof was arbitrary and capricious.The answers admitted the refusal to bargain and the unilateral increases andapplication to the War Labor Board, but denied that they constituted unfair laborpractices ; and both answers alleged that the Union and the Board were guilty oflaches.Pursuant to notice, a hearing was held in Chicago, Illinois, on March 5, 6, and 7,1947, before the undersigned Trial Examiner, duly designated by the Chief TrialExaminer.The Board and the Respondents were represented by counsel.No oneentered an appearance on behalf of the Union. Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.At the close of the Board's case, the Respondentsmoved to dismiss the complaint on the ground that the Board lacked jurisdictionof the subject matter and on the ground that the Board had failed to prove its case.The motion was denied without prejudice to the right to make a similar motion atthe close of the hearingThe Respondents repeated this motion at the conclu-sion of the hearing and ruling thereon was reserved. It is now denied. The con-clusions of fact and law hereinafter set forth explain the reasons for denial ofthe motion.Board's counsel moved at the end of the hearing to amend the plead-ings to conform to the proof as to names, dates, and places.The motion wasgranted.The parties argued orally before the undersigned at the conclusion ofthe hearing and time was given in which to.file briefs or proposed findings and con-clusions with the undersignedA brief has been filed by the Respondents.During the course of the Respondents' case, the Respondents sought to introduceevidence tending to prove a loss of majority of the Union following its certifica-tion by the Board.When it appeared that the Respondents would require 2 or 3days to put in such evidence, the undersigned suggested an offer of proof. TheRespondents' counsel indicated that he would need a day in which to prepare such 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffer of proof.The undersigned decided that, rather than adjourn the hearingover the week end merely to receive the offer of proof, the hearing would be closedon completion of the rest of the Respondents' case subject to the filing with theundersigned of a written offer of proof within a fixed time.' Such offer of proofhas been filed and Board's counsel filed with the undersigned a brief in oppositionto the offer, requesting the undersigned to reject the offer of proof. The under-signed has considered the Respondents' offer of proof and hereby rejects it forthe reasons hereinafter set forth.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTITHE 13USINESS OF THE RESPONDENTSThe Bank is now and has been since October 5, 1932, a national banking or-ganization chartered under the National Bank Act It is engaged in commer-cial, savings, and loan activities, personal and corporate trust service, installmentfinancing for automobile dealers, foreign banking, and investment services.TheBank is a member of the Federal Reserve System and of the Federal DepositInsurance Corporation.The physical properties of the Bank are located in spaceleased in the building at 208 South LaSalle Street, Chicago, Illinois.As of December 31, 1946, the Bank was the 52nd largest commercial bank inthe United States, had assets of the total value of $335,281,966, and held UnitedStates Government securities of a face value of approximately $160,806,000.Asof that date its loans and discounts were valued at approximately $79,543,000;it had deposits in the amount of approximately $319,149,000; its capital, surplus,and undivided profits amounted to approximately $10,409,000; and its letters of.credit and acceptances were approximately $3,176,000.Its transit items to banks outside the State of Illinois, during the year 1946,amounted monthly to approximately $152,400,000. It issued foreign letters ofcredit and travelers checks during the calendar year 1946 in the amount of ap-proximately $8,023,000.As of December 31, 1940, the Bank maintained deposit accounts in 14 prin-cipal cities of the United States located in 10 States other than Illinois andmaintained 13 deposit accounts in 9 foreign countriesThe Safe Deposit Co. is now, and has been since 1899, a corporation organizedunder and existing by virtue of the laws of the State of Illinois. It is engagedin the business of renting safe deposit space to the publicThe physical prop-erties of the Safe Deposit Co. are located in the building located at 208 SouthLaSalle Street, Chicago, Illinois, where it occupies space under a sub-lease fromthe Bank.The annual rentals of safe deposit boxes by Safe Deposit Co. for the year 1947total $70,973.In 1946 it had additional income of $1,326.The number of safedeposit boxes leased as of December 31, 1946, was 10,410Boxes leased to cus-tomers whose stated mailing addresses were outside the State of Illinois numberabout 2002The Respondents were likewise given time following the close of the hearing in whichto apply to the proper agency for permission to see the files of the War Labor Board in amatter involving the present parties, the files not being fully available to the Respondentsat the time, and to determine whether to offer from such file copies of any documents, otherthan those already received, as exhibits herein.The time gianted has passed and no furtherexhibits have been offered. CITY NATIONAL BANK AND TRUST COMPANY OF CHICAGO 217All the stock of the Safe Deposit Co. is owned by the BankEach of the officersof the Safe Deposit Co, with the exception of the manager, is also an officer ofthe Bank, and each member of the Board of Directors of the Safe Deposit Co.is either it d iiector or officer of the Bank.The Respondents contend that the Board is without jurisdiction as to theSafe Deposit Co., on the ground that it is not engaged in commerce within themeaning of the Act, although they concede that the Bank is subject to the juris-diction of the Board.The Board has previously passed upon the contention of the Respondentsthat the operations of the Safe Deposit Co. in no way affect interstate com-merce and rejected it in the Representation case from which this case steins.'Theconditions from which the Board there concluded that the Bank and the SafeDeposit Co. were a single integrated enterprise still exist with no substantialchange.`The Respondents argue that in every other case involving a parentand subsidiary which were treated as a single business enterprise the Boardcould have taken jurisdiction independently of either, whereas in this case theSafe Deposit Co.'s operations did not bring it within the application of the Actand that for this reason the Board's finding in the Representation case that bothRespondents were subject to the jurisdiction of the Board was erroneous.When two entities are engaged in a single integrated enterprise, it is imma-terial that, because of the nature of its functions, one entity might not be subjectto the jurisdiction of the Board if, contrary to fact, it were acting as no part ofthe integrated business.'The facts here adequately establish that the Bank andthe Safe Deposit Co. are operated as an integrated enterprise.The undersignedtherefore finds, contrary to the Respondents' contention, that the Respondents areengaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDProtective Service Employees' Union of Chicago, Local 240, affiliated with Build-ing Service Employees' International Union (A. F of L ), is a labor organiza-tion admitting to membership employees of the Respondents.IIITHE UNFAIR LABOR PRACTICESA. The refusalto bargain collectively1.The appropriate unitThe complaint alleged, "As found by the Board in its Decision and Direction ofElection dated June 15, 1943, . . . (in the Representation case) all mem-bers of the day police, night force, and deputies employed by respondent BankIn theMatter of City National Bank and Ti set Company,etal,50 N. L R B. 516"The answers of the Respondents admitted, with few minor exceptions, the allegations ofthe complaint which alleged the facts relied on by the Board in the Representation case tosupport its conclusionThe answers aver that the part of the snail which is received bythe Safe Deposit Co through the mauling division of the Bank is the result of the clericalerror of postal authorities and that it is not the result of arrangement made thereforThe answers denied that outgoing mail has been handled exclusively by the mailing divisionof the Bank, but the Respondents stipulated that part of the outgoing mail was so handled5N L It B v Federal Lngineeianq Company, Inc. et a1,153 F (2d) 233 (C C. A 6)enforcing as modified, 60 N L R B 502. See alsoMatter of Graham MillitElevator Co.,40 N 1. R B 1280.Mattel of Turner Ti anspoi tat on Co ,60 N L R B 87 And seeMatter of Rankers Trust Company and Bankers Safe Deposit Company,56 N. L R B 1071. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the vault attendants employed by respondent Safe Deposit Company, butexcluding managers,chiefs, assistant chiefs, supervisory and clerical employees,and George A. Freibert, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act."The Respondents contend that this unit is inappropriate (a) because the SafeDeposit Co. is not engaged in commerce within the meaning, of the Act, and (b)because the Board, in setting up such a unit,acted arbitrarily and capriciously.The first ground is disposed of by the conclusions herembefore reached.'In support of the contention that the Board acted arbitrarily and capriciously,the Respondents in their brief to the Trial Examiner point to certain factorswhich, in other cases, the Board has considered relevant in finding certain unitsto be inappropriate. It seldom happens that all factors which must be consid-ered by the Board when it is determining an appropriate unit will either be allfavorable or all unfavorable to the appropriateness of the unit.The Boardmust, therefore, weigh the factors in favor of appropriateness against those whichare unfavorable.This was done by the Board in the Representation case hereInvolved.The undersigned finds no evidence that in balancing these factorsand finding the unit to be appropriate the Board acted arbitrarily or capriciously.Evidence of change of circumstances since the Representation hearing was in-substantial.Such changes as appeared would not have made any material dif-ference in the factors already considered by the Board in its determination of theappropriate unit.In view of the foregoing,the undersigned finds that the unit above described atall times material herein was and now is appropriate for the purpose of collec-tive bargaining within the meaning of Section 9 (b) of the Act.2.Representationby theUnion of a majorityin the appropriate unitOn July 10, 1943, pursuant to the Board's Decision and Direction of Electionin the Representation case here involved,an election was conducted among theemployees in the unit found appropriate. In that election a majority of theemployees chose the Union as exclusive bargaining representative.'Thereafter,oh July 26, 1943, the Board certified, the Union as the exclusive representative ofall the employees in the appropriate unit.The Respondents contend that since the date of such certification the Unionhas lost its majority.Where a certified union has not had a reasonable time oropportunity in which to bargain, the Board, in order to effectuate the purposesof the Act, may consider that such union's bargaining status is not affected by aloss of majority.8And where a loss of majority follows the commission of anunfair labor practice,an employer may not rely upon such loss of majority, sincethe loss may reasonably be attributed thereto 96 In the section entitled, "I. Thebusinessof the Respondents."I The tally of ballots shows that of 42 eligible voters 23 voted for, and 17 against, theUnion8Matter of Allis-Chalmers Manufacturing Company,50 N L R B 306;Matter ofAmerican-Marsh Pumps, Inc.,59 N. L R. B. 1084,Matter of Gatke Corp,69 N. L. R B. 333.0 Franks BrosCo v N.L R B ,321 U S 702;International Association of MachinistsvN LR B, 311 U S72, 0ughton v N L R B,118 F (2d) 494 (C. C. A. 3), cert.den , 315 U. S797; Matter of Cheney California Lumber Company,62 N L R B 1208,enf'd in 154 F. (2d) 112 (C C A 9) ,Matter of Karp Metal Products Co, Inc,51N L R B 621:Matter of Wilson if Co., Inc, 67 NL. R. B. 662,Matter ofSemi-SteelCastingCo., 66 N L R B 713,Matter of Pacific Plaster if Mfg Co , Inc.,68 N. L. R. B.52;Matter of Jones if Laughlin Steel Corporation,72 N L. R B. 975. CITY NATIONAL BANK AND TRUST COMPANY OF CHICAGO 219This is not to say that a presumption of majority would continue indefinitelyeven after a refusal to bargain, but for purposes of practical administration ofthe Act and in order to effectuate the policies of the Act, the presumption will beindulged in where there is a refusal to bargain unless and until superveningcircumstances are such as to overcome the force of the presumption or to makethe reasons for the presumption no longer applicable.10For the reasons setforth below in the Section entitled "The remedy," the undersigned finds that inthe circumstances of this case, the presumption failsAccordingly, the undersigned finds that on July 10, 1943, the date of theelection, and for a reasonable period thereafter, which, under the circumstanceshere, the undersigned finds would not have extended to the date, on which thecharge was filed, the Union was the duly designated representative of a majorityof the employees in the aforesaid appropriate unit, and that by virtue ofSection 9 (a) of the Act, the Union was at all such times the representative of allthe Respondents' employees in the above-described unit for the purpose ofcollective bargaining.3The refusal to bargain(a)HistoryFollowing its certification by the Board on July 26, 1943, the Union on July 30wrote to the Respondents requesting a bargaining conference.On August 9 theRespondents wrote separate but identical letters refusing to bargain on the groundthat the Board was in error both in taking jurisdiction and in combining into oneunit the employees of both Respondents.Their letters concluded that they weretaking steps to secure a review of the Board's action.Following such refusal to bargain, the Union requested the United StatesConciliation Service to conciliate the dispute, and after conciliation failed, thedispute was, on about September 15, 1943, certified to the War Labor Board.Theissues stated to be involved before the War Labor Board were, according to aletter, dated September 25, 1943, from the Disputes Division of the Regional WarLabor Board to the Bank, "Initial contract proposal, Union recognition."Fromthe outset, the Respondents took the position that the War Labor Board was notthe proper tribunal to give the relief sought.During the period between the summer of 1943 and the summer of 1945,protracted proceedings were engaged in before the War Labor Board with noapparent final disposition."to SeeMatter of Bethlehem Steel Company,73 N L R. B 277.11A directive order of the R W. L B. dated Februaiy 18, 1944, requiring the Bank(The Safe Deposit Company was not specifically named as a party) to enter into nego-tiationswith the Union, was modified by the National War Labor Board on April 27,1944, in a directive order which "recommended" that the parties "endeavor to settleby negotiation all outstanding issues" and directed that if they failed to reach agreementby July 18, 1944, a hearing was to be held before a panelAfter a further request by the Union for bargaining on June 7, 1944, rejected on June20, 1944, a hearing was held before a tripartite panel of the W. L B on October 23,1944Among other things, the Respondents there relied upon a loss of majority bythe Union, which issue was referred to the N W L. B.The panel on November 24, 1944, made recommendations, and on January 22, 1945,the N. W. L. B. issued a Supplementary Directive Order ordering certain contract termsto govern the relations between the parties and referring the issues of wages to a tri-partite panel.The Bank on Februaiy 26, 1945, petitioned the N. W. L B. for recon- 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 22, 1943, the Respondents filed in the Federal District Court acomplaint asking for a declaratory judgment of the rights of the Respondents, theUnion; and 20 named employees of the Bank within the unit, for a nullification ofthe Board's certification of the Union, and for permanent, preliminary, andtemporary injunctions against the Regional War Labor Board.The 20 employees,designated "Independent Protection Employees," fired a counterclaim and cross-claim for declaratory judgment and for nullification of the Board's certification.On November 6, 1944, pursuant to stipulation. the action was dismissed as to theRegional War Labor Board. On motion of the Union, the complaint, counter-claim, and cross-claim were dismissed by the District Court on November 29, 1944.The Respondents and 20 named employees appealed to the Circuit Court ofAppeals.This appeal was dismissed on motion of the Respondents on Novem-ber 7, 1945'2Throughout this time the Respondents took the position that they would notbargain with the Union. They claimed a right to test the Board's jurisdictionand determination of the unit in court and claimed that the War Labor Boardcould not compel them to bargain but could only fix the terms of a contractbetween the Respondents and the Union.(b)The unilateral wage increasesThe complaint alleges, and the answers admit, that on March 31, 1944, theSafe Deposit Co. unilaterally made application to the War Labor Board forapproval of increases in the salary ranges of employees in the' unit and thatsince July 26, 1943, the Respondents have failed and refused to bargain in thatboth unilaterally granted salary increases to employees in the unitThesideration of the Supplementary Directive Order,On April 20, 1945, the N W L Bdenied the petition with one exception not material hereA healing before a tripartite panel on wages was held on May 28, 1945At the hearing,the attorney for the Bank stated that it would not comply with the N IV L B orderof January 22, 1945, and mould not ioluntaiily furnish wage dataOn July 2, 1945,the R W 11;13duetted the Bank to show cause on July 6 why the said directive ordershould not be compiled withA hearing was held on the latter date and on July 17,1945, the Compliance Section of the Regional W L B gave notice to the parties thatthe R. IV L B had found the Bank in non-compliance and was referiing the case backto the N IV L B for whatever action it deemed necessai yOn the same date, July 17, 1945, over signature of "Industry Members by A C Barrett,"the N IV L B wrote to the Bank stating that their records indicated that the casewas officially closed and asking if there was any need foi them to retain then file onthe caseIt does not appear that the Union received such a letter or was given anynotice that the case was closedfn an undated letter from the Assistant Director ofDisputes of the R W L B to the Bank's attorney (received by the latter on July 25,1945) the former stated that on July 16. 1945, the N W 1, B referred the case fileto the R W I, B with instructions that it take action on the issues of non-compliance.The letter is ambiguous in stating that the N All L B had decided to refer the matterto the N W I, B but without disclosing whether this referred to action bi the R R' L B.on the July 6 show-cause hearing or after a remand on July 16 for complianceThelattermay be infericd from the closing sentence that a copy of the record "is to besubmitted [to the N. W L B I R ith the file" The letter indicated that a copy wassent to the Union's attorneyThere is no record of any further action by the Was LaborBoard.n Twenty employees of the Bank (but not of the Safe Deposit Co.), presumably thesame as those involved in the above litigation, unsuccessfully prosecuted a suit againstthe Board in the District Court for the District of Columbia for a mandatory injunctionrequiring the Board to expunge its decision and direction of election and to vacate andset aside the certification of the UnionReillyet alvMilliset,ad, 52 F Supp 172 (Oct.4, 1943), 144 F (2d) 259 (July 10, 1944) cert den 325 U S 879 (June 18, 1945). CITY NATIONAL BANK AND TRUST COMPANY OF CHICAGO 221evidence indicates that such increases were granted by the Bank to its employeesin the unit after July 26, 1943, in each year from 1943 to 1946 inclusive. TheSafe Deposit Co granted increases in 1943, 1945, and 1946.In the first half of October 1944. Lester 1\I01ahon, vice president of theBank and treasurer and director of the Safe Deposit Co, addressed the em-ployees of the Safe Deposit Co. informing them of the application that hadbeen made for salary increases to the War Labor Board and telling them that,despite the Safe Deposit Co.'s assurance to the WLB that approval of theapplication and action taken pursuant thereto would be considered as.havingno bearing on the ultimate outcome of the matter before the DisputesDivision of the W. L B., a representative of the W. L B had stated thatno action would be taken until the matter of union representation had beendecided.No explanation was given to show how the Bank was able to increasethe salaries of its employees in the unit in 1944 when the Safe Deposit Co.was unable to do so because of its inability unilaterally to get approval of theW. L B.(c)ConclusionsThe foregoing facts clearly establish a refusal to bargain on and afterAugust 9, 1943, in violation of Section 8 (5) of the Act and the undersigned sofinds.The complaint does not treat the wage increases as violations of SectionS (1) of the Act except as an incident of the refusal to bargain. The increaseswere given to employees in the unit along with employees generally in con-formity with a practice of giving consideration to increases, promotions, andother recommendations of division managers semi-annually from the date ofemployment.Whether or not the increases were merely an incident to the refusal to bargain,the granting of them without negotiation with the bargaining agent and theunilateral application to the War Labor Board by the Safe Deposit Co. inter-fered with, restrained, and coerced the employees in the exercise of the rightsguaranteed in Section 7 of the Act.13 "Such unilateral action minimizes theinfluence of organized bargainingIt interferes with the right of self-organizationby emphasizing to the employees that there is no necessity for a collective bar-gaining agent.""Consequently it constitutes a violation of Section 8 (1) ofthe Act.IVr THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above, occurring incomiection with the opei ations of the Respondents described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYThe undersigned has found that the Respondents have committed unfair laborpractices in refusing to bargainwiththe Union and in gi anting unilateral salaryincreases and making unilateral application to the War Labor Board for approvalof salary increases of employees in the unit.It will therefore be recommended13The Undersigned excludes the 1946 increases herefrom because of the conclusion thatthe Union was not then piesumed to be the majority representative11May Department Stores Company v. N. L it. R,326 U. S 376, at 385 222DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the Respondents cease and desist from such conduct and take certain affirma-tive action which theundersignedfinds will effectuate the policies of the Act.The undersigned will further recommend that the Respondents cease and desistfrom any other acts in any manner interfering with the efforts of a certified orchosen representative of the majority of the Respondents' employees in an appro-priate unit to negotiate a collectivebargainingcontract or to represent suchemployees as bargaining agent"No proof was offered by the Union or-the Board that at the time of the hearingthe Union still represented a majority of the employees in the appropriate unit.such proof would not usually berequiredwhere an employer refuses to bargainwith a certified union which has taken proper steps to enforce its rights''How-ever, in this case, the Union wasted more than a reasonable length of timeendeavoring to obtain from the War Labor Board a remedy which should havebeen sought from this Board.This conduct caused the Board inMatterof SearsRoebuck andCo." to reject the contention of a certified union that theAllis-Chalmers 18doctrine applied.The Board in theSeatscase said:In taking this position [that the ILWU had not had an opportunity sinceits 1943 certification to enjoy the fruits of collective bargaining] it seeks toinvoke the doctrine of theAllis-Chalmei scase.We are of the opinion, how-ever, that the principle enunciated in that case is inapplicable to the factsset forth above. It is true that in certaincircumstanceswe have affordeda measure of protection to a recently certified union involved in WLB pro-ceedings by refusing to entertain a representation petition. [CitingMatterof Kennecott Copper Corporation,51 N. L. 'R B. 1140;Matter of AluminumCompany of America,53 N. L. R. B. 593;Matter of Taylor Forge & PipeWorks,58 N. L. R B. 1375;Matter of American-Mai sh Pumps, Ine,59 N. L.R. B. 1084;Matter of Brown Shoe Company, Ine,60 N L. R. B 620;Matterof Aluminum Company of America,58 N L. R. B. 24 ] But in those cases,the facts indicated that the labor organisation had no remedy under the Actand was properly before the WLB ; the basic conflict between the parties[in such cases]concerned the content of the substantive bargain. In theinstant case, however, the facts unmistakably indicate that at all times thecrucial issue between the ILWU and the Company was the ILWU'sright torecognitionas thebargaining agentof the employees here concerned.Thisquestion was one that should have been resolved by the ILWU's filing anunfair labor practice charge alleging that the Company had refused to bar-gain in violation of Section 8 (5) of the Act.The ILWU thus chose thewrong forum in which to test its rights.This was no accident or minor error of judgment. The ILWU, ignoring thefact that the primaryissue-the Company's alleged refusal to bargain collectively,rather than substantive differences-was one which Congress created theNational Labor Relations Board to resolve; preferred to take its case to theWLB, presumably believing that a quicker remedy might be secured throughthat agency.But surely this Board's procedures, now a decade old, would nothave been any less peaceable and orderly than those of the WLB. TheAllis-Chalmersdoctrine had the salutary objective of not pi aahzing a union whichSeeMay Department StoresCo.Y.N.L. R.B.,326 U. S. 376.1GMatter of Bethlehem Steel Company,73 NL. R B.277;Matter of Allis-Chalmers Com-pany, 50 N. L. R. B 306,Matter of American-Marsh Pumps,62 N. L. It. B. 931." 65 N. L. R. B. 1039 at 1043.18Matter of Allis-Chalmers Company,50 N. L It. B. 306 CITY NATIONAL BANK AND TRUST COMPANY OF CHICAGO 223took a war-time dispute concerning conditions of employment to the WLB, ratherthan utilize its economic strength ; it should not be extended to a situation wherethe only alternative to invoking the WLB's jurisdiction was not self-help, but theuse of the statutory machinery of a more appropriate Government agency.In the present case the Union was or should have been aware that it was notentitled to the relief sought from the War Labor Board as early as March 16,1944.19Even after the show-cause hearing before the War Labor Board in July1945, when Respondents' counsel called attention to the fact that the War LaborBoard would not compel bargaining where an employer refused to bargain inorder to obtain a court review of the validity of the certification, the Union tookno steps to initiate proceedings before this Board to obtain an order to compelthe Respondents to bargain until December 19, 1945.Under all the circumstances the undersigned believes that it would noteffectuate the policies of the Act to require the Respondents at this time tobargain with the Union and no recommendation will be made in regard thereto.The Respondents urge the dismissal of the complaint because of laches on thepart of the Union and the Board. No time limitation is imposed by statute onthe proceedings before the Board, and mere lapse of time alone does not as amatter of law act as a bar29Where it would not serve to effectuate the policiesof the Act to direct that unfair labor practices be remedied because of greatlapse of time, the Board may withhold some or all of the normal remedy. Butthis is not because the action, which is a public one, has ceased to exist; it israther an exercise of discretion as to the remedy.As a bar to these proceedings, therefore, the lapse of time is rejected as adefense.The undersigned has already indicated the extent to which he believessuch lapse of time should affect the remedy.CONCLUSIONS OF LAw1.All members of the day police, night force, and deputies employed by theRespondent City National Bank and Trust Company of Chicago, and the vaultattendants employed by the Respondent City National Safe Deposit Company,Chicago, Illinois, but excluding managers, chiefs, assistant chiefs, supervisoryand clerical employees, and George A. Freibert, constitute a unit appropratefor the purposes of collective bargaining within the meaning of Section 9 (b)of the Act.2.Protective Service Employees' Union of Chicago, Local 240, affiliated withBuilding Service Employees' International Union (A. F of L ), was on July 10,1943, and for a reasonable period (not extending to the date of the filing of the,charge .by the Union), the exclusive representative of all the employees in theaforesaid appropriate unit for the purposes of collective bargaining within themeaning of Section 9 (a) of the Act.3.By the Respondents' failure and refusal, on August 9, 1943, and at all sub-sequent times within a reasonable period following the date of the Union's certifi-cation, to bargain with Protective Service Employees' Union of Chicago, Local240, affiliated with Building Service Employees' International Union (A. F. of L.),°See statement of policy publicized by W. L B on March 16, 1944 14 L R R M 2587-9zuN.L. R. B. v Electric Vacuum Cleaner Co., Inc,315 U. S 685;N. L. R. B v. CroweCoal Co,104 F. (2d) 63,4 (C. C. A 8) , NL R. B v. Thompson Products, Inc.,141 F (2d)794 (C C. A. 9);Matter of Jefferson Electric Co , 8 NL R B. 284,Matter of Brown PaperMill Co, Inc,36 N. L R. B. 1220.Matter of Standard Oil Co. of California,61 N L R B1251 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDas the exclusive representative of their employees in the appropriate unit, bythe Safe Deposit Co.'s making unilateral application for approval of salary in-creases of employees in the unit in 1944, and by the Respondents' granting toemployees in the unit salary increases without consulting with the Union in1943, 1944, and 1945, the Respondents have engaged in and are engaging in unfairlabor practices within the meaning of Section 8 (5) of the Act.4.By interfering with, restraining, and coercing their employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondents have engagedin and are engagingin unfair labor practices within the meaning of Section8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in the case, the undersigned recommends that the Respondents,City National Bank and Trust Company of Chicago and City National SafeDeposit Company, its wholly owned subsidiary, in Chicago, Illinois, their officers,agents, successors, and assigns shall, jointly and severally :1.Cease and desist from :(a)Refusing to bargain collectively with the certified or chosen representativeof the majority of their employees in an appropriate unit;(b) In any manner interfering with the efforts of a certified or chosen repre-sentative of the majority of their employees in an appropriate unit to negotiatea collective bargaining contract or to represent such employees as bargainingagent.2Take the following affirmative action, whichthe undersignedfindswilleffectuate the policies of the Act :(a)Post in their premises at 208 South LaSalle Street, Chicago,Illinois,copies ofthe notice attached hereto and marked "Appendix A." Copies of saidnotice, to be furnished by theRegionalDirector for the Thirteenth Region(Chicago,Illinois), shall. after being duly signed by the Respondents' respectiverepresentatives, be posted by the Respondents immediately upon receipt thereof,and maintained by themin conspicuous places, includingall places where noticesto employees are customarily postedReasonable steps shall be taken by theRespondentsto insurethat said notices are not altered, defaced, or covered byany other material;(b)Notify the Regional Director for the Thirteenth Region (Chicago, Illi-nois), in writing, within ten (10) days from the date of the receipt of thisIntermediate Report of what steps the Respondents have taken to comply here-with.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report theRespondentsnotify thesaidRegional Director in writing that they will comply with the foregoingrecommendations, the National Labor Relations Board issue an order requiringthe Respondents to take the action aforesaid.As provided in Section 20339 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203 38 ofsaid Rules and Regulations, file with the Boai d, Rochambean Building, Washing- CITY NATIONAL BANK AND TRUST COMPANY OF CHICAGO 225ton 25, D. C, an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (includingrulingsupon all motions or objections) as he reliesupon, together with the original and four copies of a brief in support thereof ;and any party or counsel for the Board may, within the same period, file anoriginal and four copies of a brief in support of the Intermediate Report. Im-mediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director. Proofof service on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203 65As further provided in said Section 203 39,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of service of the order transferring the case to the Board.JAMESR. HEMINGWAY,Trial Examiner.Dated May 9, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with the certifiedor chosenrepresentative of the majority of our employees in an appropriate unit orin any manner interfere with the efforts of a certified or chosen representativeof the majority of our employees in an appropriate unit to negotiate a collec-tive bargaining contract or to represent such employees as collective bar-gaining agent.OUR EMPLOYEES are free to become or remain members bf PROTECTIVESERVICE EMPLOYEES' UNION OF CHICAGO, LOCAL 240, affiliated with BUILDINGSERVICE EMPLOYEES' INTERNATIONAL UNION (A. F. OF L.), or any other labororganization.CITY NATIONAL BANK AND TRUST COI PANY OF CHICAGO,Employer.By -------------------------------------------------(Representative)(Title)CITY NATIONAL SAFE DEPOSIT COMPANY,Employer.By --------------------------------------------------------(Representative)(Title)Dated--------------------------This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.